Citation Nr: 0115369	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and his representative appeared at 
a hearing before a hearing officer at the RO in January 1998.  
In March 1999, the Board remanded the case as the veteran 
requested a Travel Board hearing before a Member of the 
Board.  

The Board notes that the issue of service connection for left 
carpal tunnel syndrome was granted by an October 2000 rating 
decision; thus, the issue of entitlement to service 
connection for left carpal tunnel syndrome is no longer 
before the Board.

The veteran and his representative appeared before the 
undersigned Member of the Board at a hearing at the RO in 
March 2001.  The case has been returned to the Board for 
consideration.


FINDING OF FACT

The veteran was seen on multiple occasions during service for 
low back pain and chronic lumbar strain was diagnosed; the 
veteran's current chronic low back pain cannot be reasonably 
dissociated from the chronic lumbar strain diagnosed in 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
chronic lumbar strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 105-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.102, 3.303 
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that the veteran was seen 
complaining of back pain on several occasions during his 12-
year period of active service.  The diagnoses from 1985 to 
1994 included back strain, chronic lumbar strain, lumbar 
lordosis, and   recurrent back pain.  At his April 1994 
separation examination, the veteran reported that he wore a 
back brace for support.  A separate statement listing the 
veteran's complaints which noted that he was on Darvocet for 
back pain and that he had recurrent back pain was signed by 
the evaluating physician.  The April 1994 examination 
indicated that the evaluation of the spine was abnormal.

A February 1996 VA radiographic evaluation of the pelvis and 
hips revealed changes in the mineralization involving both 
sacroiliac joints and the mineral content of the lumbosacral 
portion of the spine.  A July 1996 VA medical record revealed 
that the veteran was seen complaining of chronic back pain 
and he reported a history of such.  The impression was 
musculoskeletal lower back pain exacerbation.  A November 
1996 VA x-ray evaluation of the lumbar spine revealed a 
partially lumbarized S1 at the distal location.  

At a January 1997 VA examination, the veteran reported that 
he began experiencing intermittent low back pain 
approximately 10 years ago.  He reported a history of 
injuring his back when weight lifting during service.  He 
stated that he occasionally wore a back brace for support.  
Following evaluation, the impression was muscular low back 
strain.  VA medical records from August to November 1997 show 
complaints and findings of recurrent low back pain.

In a June 1998 letter, M.J.L., M.D., of the Orthopaedic 
Clinic at the U. S. Naval Hospital in Beaufort, South 
Carolina, stated that he had seen the veteran for chronic low 
back pain during service.

At an August 2000 VA examination, the examiner found normal 
range of motion and no muscle spasm of the thoracolumbar 
spine.  The examiner stated that clinically the veteran had 
pain in the low back; however, he opined that the veteran did 
not have a disability of the lumbar spine.  The Board notes 
that the veteran, in an August 2000 statement, contended that 
this examination was inadequate as the examiner stated that 
he was only interested in the veteran's present condition.  
In a November 2000 letter, the RO advised the veteran that 
the August 2000 examination was a "point in time" 
examination regarding his ongoing disability.

In a letter received in November 2000, M.T.D., M.D., noted 
the veteran's complaints of back pain.  Dr. D noted that x-
rays revealed sacralization of L5.  The clinical impression 
was chronic low back pain.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

Upon review, the Board finds that the nexus between service 
and a low back disorder is satisfied by the evidence.  The 
veteran's service medical records reveal repeated complaints 
and treatment of low back pain and strain.  Moreover, at his 
separation examination, the veteran reported recurrent back 
pain with occasional use of back brace and the examiner noted 
abnormal evaluation of the spine.  Additionally, VA medical 
records including VA examinations have diagnosed recurrent 
low back pain and muscular low back strain.  Thus, the Board 
finds the veteran's statements as to his complaints of back 
strain during and subsequent to service to be credible.  See 
Savage.  Additionally, the record includes a letter from an 
orthopedic physician at a Naval Hospital who stated that the 
veteran's low back pain began during service.  The Board 
finds that the evidence of record shows continuity of 
complaints and treatment for the veteran's low back disorder.  
Based on the evidence of record and resolving doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for a chronic lumbar 
strain.


ORDER

Service connection for chronic lumbar strain is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

